Citation Nr: 1007860	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
bronchitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active service from September 1972 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
August, Maine.  By that rating action, the RO assigned a 10 
percent rating to the service-connected chronic sinusitis, 
effective October 8, 2004--the date VA received the Veteran's 
claim for increased compensation for this disability. By that 
rating action, the RO also continued a 10 percent evaluation 
to the service-connected bronchitis.  The Veteran appealed 
the 10 percent ratings assigned to the service-connected 
chronic sinusitis and bronchitis to the Board.  Jurisdiction 
of the claims files currently resides with the New York, New 
York RO. 

The issue of entitlement to an increased rating for 
bronchitis, currently evaluated as 10 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The service-connected chronic sinusitis is not shown to be 
manifested by three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in October 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to increased evaluation for 
his service-connected chronic sinusitis. 

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional VA 
medical records were subsequently added to the claims files.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter that a disability rating and 
effective date would be assigned if the increased evaluation 
claim decided in the decision below was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
chronic sinusitis has on his daily life, this is not 
prejudicial because a reasonable person could be expected to 
understand from the notices that the impact of the disability 
on his daily life is relevant to substantiating the claim.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, in November 2008 and 
November 2009, VA examined the Veteran to determined the 
current severity of the service-connected chronic sinusitis.  
Copies of these examination reports have been associated with 
the claims files. 

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided in the 
decision below.  Indeed, on an October 2007 VCAA Notice 
Response Form, the Veteran indicated that he did not have any 
other information or evidence to give VA to substantiate his 
claim.  He requested that VA decided his claim as soon as 
possible.  (See VCAA Notice Response Form, dated and signed 
by the Veteran in October 2007). 

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).



II.  Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009). Separate diagnostic codes identify the various 
disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

III.  Analysis

The Veteran was granted service connection for his sinus 
disability by rating decision in June 1974, which assigned a 
noncompensable evaluation effective November 21, 1973.  In 
the appealed January 2005 rating action, the RO assigned a 10 
percent rating to this disability, effective October 8, 2004-
-the date VA received the Veteran's claim for increased 
compensation for the service-connected chronic sinusitis.

The Veteran's chronic sinusitis is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6513.  Under Diagnostic Code 6513, a 10 
percent rating is assigned when a Veteran has either one or 
two incapacitating episodes per year of sinusitis (an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician) requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or has 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when 
a Veteran has either three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or has more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.

As noted above, to warrant a higher rating of 30 percent 
there would need to be evidence of either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.

The Veteran contends that his service-connected sinusitis is 
more severely disabling than that reflected by the currently 
assigned 10 percent rating due to such symptoms as 
incapacitating episodes manifested by nasal drainage and 
headaches that, at times, required antibiotic treatment.  
After a review of the competent medical evidence of record, 
and for reasons that will be set forth in more detail below, 
the Board finds that the preponderance of the evidence is 
against an increased evaluation for the service-connected 
sinusitis. 

Here, pertinent VA treatment and examination reports of 
record do not contain evidence of incapacitating episodes or 
sufficient non- incapacitating episodes.  
When VA examined the Veteran in November 2008, he 
specifically denied having any incapacitating episodes due to 
his service-connected sinusitis because he felt that it was 
very important that he maintain his employment (e.g., the 
Veteran is a VA employee).  

Regarding incapacitating episodes, despite the Veteran's 
subjective complaints of having six (6) non-incapacitating 
episodes a year, at most, which were associated with hard-
yellow crusting, headaches that were described as intense 
pressure behind his eyes, and greenish brow-yellow drainage 
that required antibiotics two (2) to three (3) times a year, 
there was no evidence of the above-cited symptoms during VA 
examinations, conducted in November 2008 and November 2009.  
Physical evaluations of the Veteran's sinuses in November 
2008 and November 2009 were wholly devoid of any evidence of 
nasal drainage, polyps, masses or hypertrophic of turbniates.  
The absent of any objective sinus pathology in November 2008 
was consistent with a February 2009 VA outpatient treatment 
report, reflecting that the Veteran had reported that his 
sinus condition had remained stable for the previous (6) 
months.  (See VA outpatient report, dated in early February 
2009).  

In addition, when evaluated by VA in November 2009, there 
were essentially no current sinus symptoms found upon 
physical evaluation.  Absent a 10 percent right nasal 
obstruction, there was no objective evidence of any nasal 
discharge or cough.   The November 2009 VA examiner 
specifically indicated that the Veteran's sinusitis had 
caused only a mild (italics added for emphasis) impact on 
exercise, sports and recreation, but without any effects on 
other activities of daily living.  (See November 2009 Nose 
and Sinus VA examination report).  As the competent medical 
evidence of record does not show either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, an evaluation in excess of 10 percent 
is not warranted for service-connected sinusitis. 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2009).

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
Veteran's service-connected sinusitis.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However since there is 
no evidence of either loss of part of the nose or of scars, 
there is no other diagnostic code under which the Veteran's 
sinusitis would warrant a rating in excess of 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 6504 (2009).

The evidence also does not show distinct degrees of 
disability requiring different levels of compensation from 
the time the increased rating claim was filed until a final 
decision is made.  See Hart, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record for 
the period in question.  Here, when VA evaluated the Veteran 
in November 2008, he specifically denied having any 
incapacitating episodes due to his sinusitis because he did 
not want it to interfere with his ability to maintain his 
employment as a VA employee.  (See November r2008 VA Nose and 
Sinus examination report).  Thus, marked interference with 
employment beyond the severe impact contemplated by the 
scheduler 10 percent evaluation was simply not demonstrated.  
In addition, absent one hospitalization in 2005, the service-
connected sinusitis has not required frequent hospitalization 
during the appeal period.  Thus, referral for consideration 
of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321 (b) (2009).




ORDER

An increased rating for sinusitis is denied. 


REMAND

Unfortunately, a remand is required for the claim for an 
increased evaluation for the service-connected bronchitis, 
currently evaluated as 10 percent disabling.  Although the 
Board regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide this 
claim so that the Veteran is afforded every possible 
consideration.

The Veteran's service-connected bronchitis has been assigned 
a 10 percent rating under Diagnostic Code 6600.  Under that 
code, chronic bronchitis with pulmonary function test (PFT) 
showing Forced Expiratory Volume at one second (FEV-1) of 71 
to 80 percent predicted, FEV-1/Forced vital capacity (FVC) of 
71 to 80 percent predicted, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted warrants a 10 percent rating; 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted warrants a 
30 percent rating; FEV-1 of 40 to 55-percent predicted, FEV-
1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) warrants a 60 
percent rating; and FEV-1 less than 40 percent of predicted 
value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 
40-percent predicted, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy 
warrants a 100 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2009). 

During the pendency of this appeal, the regulations 
pertaining to the evaluation of respiratory conditions were 
amended, effective October 6, 2006.  See 71 Fed. Reg. 52457- 
52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2009)).  
The change in the regulations did not alter any of the 
specific criteria listed in 38 C.F.R. § 4.97, Diagnostic Code 
6600.  Rather, the new regulations affect how the evaluation 
criteria are applied, including when a PFT is required to 
evaluate the disability, when to apply pre- bronchodilator 
values for rating purposes, and which PFT result to use (FEV-
1 versus FEV-1/FVC versus DLCO (SB)) when the level of 
evaluation would differ depending on the test used.  
Specifically, the amended version of the regulations 
pertaining to respiratory conditions contain special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845, 
which are the following:

(1) Pulmonary function tests (PFT's) are required to evaluate 
these conditions except:

(i) When the results of a maximum exercise capacity test are 
of record and are 20 ml/kg/min or less. If a maximum exercise 
capacity test is not of record, evaluate based on alternative 
criteria.

(ii) When pulmonary hypertension (documented by an 
echocardiogram or cardiac catheterization), cor pulmonale, or 
right ventricular hypertrophy has been diagnosed.

(iii) When there have been one or more episodes of acute 
respiratory failure.

(iv) When outpatient oxygen therapy is required.

(2) If the DLCO (SB) test is not of record, evaluate based on 
alternative criteria as long as the examiner states why the 
test would not be useful or valid in a particular case.

(3) When the PFT's are not consistent with clinical findings, 
evaluate based on the PFT's unless the examiner states why 
they are not a valid indication of respiratory functional 
impairment in a particular case.

(4) Post-bronchodilator studies are required when PFT's are 
done for disability evaluation purposes except when the 
results of pre-bronchodilator pulmonary function tests are 
normal or when the examiner determines that post- 
bronchodilator studies must not be done and states why.

(5) When evaluating based on PFT's, use post-bronchodilator 
results in applying the evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre- bronchodilator results. In those cases, use the 
pre-bronchodilator values for rating purposes.

(6) When there is a disparity between the results of 
different PFT's (FEV-1, FVC, etc.), so that the level of 
evaluation would differ depending on which test result is 
used, use the test result that the examiner states most 
accurately reflects the level of disability.

(7) If the FEV-1 and the FVC are both greater than 100 
percent, do not assign a compensable evaluation based on a 
decreased FEV-1/FVC ratio.

A review of the competent medical evidence of record 
demonstrates that the most recent VA examinations of the 
Veteran, conducted in November 2008 and November 2009, did 
not conform to the amended regulations for evaluating 
respiratory disabilities.  In this regard, while PFTs were 
performed during the above-cited VA examinations, the DLCO 
(SB) value was not provided which is necessary to rate the 
Veteran's lung disability.  In addition, neither VA examiner 
indicated why the DLCO test would not be useful or valid in 
the Veteran's case, as required by amended regulations, 
effective October 6, 2006.  Id.  In light of the foregoing, 
the Veteran should be afforded new PFTs on VA examination.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the Veteran for VA pulmonary 
examination, which includes pulmonary 
function tests. The examiner should 
review the claims files prior to 
examination.  The examiner should 
provide:
FEV-1; FEV-1/FVC; and DLCO (SB) percent 
predicted values.  If DLCO is not done, 
the examiner must explain why the test 
would not be useful or valid in this 
particular case.

The examiner should also report maximum 
exercise capacity findings and state 
whether there is cardiac or respiratory 
limitation, cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute 
respiratory failure; or whether the 
Veteran requires outpatient oxygen 
therapy.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The RO/AMC should then readjudicate 
the claim for an increased evaluation for 
bronchitis, currently evaluated as 10 
percent disabling.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the 
development of the claim for an increased evaluation for 
bronchitis.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


